UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1456


REBECCA JONES,

                    Plaintiff - Appellant,

             v.

COLLEGE OF SOUTHERN MARYLAND,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:14-cv-03869-PWG)


Submitted: August 29, 2017                                   Decided: September 1, 2017


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam opinion.


Rebecca Jones, Appellant Pro Se. Bernadette M. Hunton, Darrell Robert VanDeusen,
KOLLMAN & SAUCIER, PA, Timonium, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rebecca Jones appeals the district court’s entry of a settlement order dismissing her

action brought under the Family and Medical Leave Act, 29 U.S.C. §§ 2601-2654 (West

2012 & Supp. 2015). Jones also appeals the district court’s order striking her motion to

reopen the proceedings pursuant to Fed. R. Civ. P. 60(b). * We affirm in part and dismiss

in part.

       After Jones filed her complaint, she filed a Chapter 7 bankruptcy petition and

identified this lawsuit as an asset in her bankruptcy schedules. Consequently, this lawsuit

became the property of the estate that was created when Jones filed the bankruptcy petition.

See 11 U.S.C. § 541(a) (2012); In re Bogdan, 414 F.3d 507, 512 (4th Cir. 2005). Further,

the filing of the bankruptcy petition resulted in the bankruptcy trustee becoming the only

party with standing to prosecute this action. See Parker v. Wendy’s Int’l, Inc., 365 F.3d

1268, 1272 (11th Cir. 2004); Nat’l Am. Ins. Co. v. Ruppert Landscaping Co., 187 F.3d 439,

441 (4th Cir. 1999).

       Once the trustee and the defendant informed the district court that a settlement had

been reached, the district court dismissed the action. Jones objected to the settlement in

the district court and moved to reopen the case. The district court entered an order striking

Jones’s motion to reopen on the grounds that the court lacked jurisdiction to consider the



       *
         Although Jones neither amended her notice of appeal to identify the district court’s
order striking her motion to reopen nor filed a separate notice of appeal from that order,
we conclude that Jones’s informal brief serves as the functional equivalent of a notice of
appeal with respect to that order. See Smith v. Barry, 502 U.S. 244, 248-49 (1992).

                                             2
motion and that Jones lacked standing to object to the settlement. The bankruptcy court

subsequently approved the settlement reached in this action over Jones’s objection.

       We agree with the district court that Jones lacks standing to object to the settlement

order entered in this case as a result of her filing for bankruptcy and identifying this lawsuit

as an asset.    See Parker, 365 F.3d at 1272; Nat’l Am. Ins. Co., 187 F.3d at 441.

Accordingly, we grant leave to proceed in forma pauperis, affirm the district court’s order

striking Jones’s motion to reopen, and dismiss Jones’s appeal from the settlement order.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                       AFFIRMED IN PART;
                                                                       DISMISSED IN PART




                                               3